UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2571



GARY L. DETEMPLE,

                                              Plaintiff - Appellant,

          versus


ALLSTATE INSURANCE COMPANY, an Illinois
Corporation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling.     Frederick P. Stamp, Jr.,
Chief District Judge. (CA-93-131-5)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary L. DeTemple, Appellant Pro Se. John Lyle Allen, Samuel Hood
Foreman, BACHMANN, HESS, BACHMANN & GARDEN, Wheeling, West Virgin-
ia; Eric Simon Lipsetts, William G. Jepsen, Jr., Annapolis, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary L. DeTemple appeals the district court’s order granting

Allstate’s motion for attorney’s fees and costs.   We have reviewed

the record and the district court’s opinion and find no abuse of

discretion.   See Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir.

1998) (providing standard).    Accordingly, we affirm on the reason-

ing of the district court.    See DeTemple v. Allstate Ins. Co., No.

CA-93-131-5 (N.D.W. Va. Oct. 19, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2